

EXHIBIT 10.13

LEASE AGREEMENT BETWEEN


CORNERSTONE OPPORTUNITY VENTURES, LLC


LANDLORD


AND


PERFICIENT, INC.


TENANT



--------------------------------------------------------------------------------



TABLE OF CONTENTS
 
 


1.
DEMISED PREMISES
 
1
2.
TERM
 
1
3.
RENT AND ADDITIONAL RENT
 
2
4.
USE OF DEMISED PREMISES
 
7
5.
MAINTENANCE AND REPAIR
 
7
6.
UTILITY DEREGULATION
 
8
7.
ALTERATIONS
 
9
8.
ASSIGNMENT AND SUBLETTING
 
10
9.
INSTALLATIONS AFFECTING BUILDING AND BUILDING SYSTEMS
 
11
10.
ACCESS
 
12
11.
COVENANTS OF LANDLORD
 
12
12.
RULES AND REGULATIONS
 
13
13.
SIGNS
 
13
14.
INSURANCE
 
13
15.
INDEMNITY
 
15
16.
SERVICES
 
16
17.
PARKING
 
18
18.
DAMAGE BY FIRE OR OTHER CASUALTY
 
18
19.
CONDEMNATION
 
19
20.
DEFAULT
 
20
21.
TENANT HOLDING OVER
 
21
22.
HAZARDOUS SUBSTANCES
 
23
23.
ATTORNMENT AND CURE RIGHTS
 
23
24.
MORTGAGEE REQUIREMENTS
 
24
25.
ESTOPPEL CERTIFICATES
 
25
26.
LANDLORD'S INABILITY TO PERFORM
 
25
27.
TRANSFER BY LANDLORD
 
25
28.
WAIVER
 
26
29.
ATTORNEY’S FEES
 
26
30.
GENERAL PROVISIONS
 
26
31.
OPTION TO RENEW LEASE
 
29
32.
RIGHT OF REFUSAL
 
29
33.
RIGHT TO RELOCATE
 
30
34.
RESOLUTION OF DISPUTES
 
30
35.
ENTIRE AGREEMENT
 
30
36.
NO OPTION
 
30

 

--------------------------------------------------------------------------------


 
EXHIBITS TO LEASE







EXHIBIT
 A:    FLOOR PLAN




EXHIBIT
 B:    BUILDING SITE PLAN




EXHIBIT
 C:    BUILDING SPECIFICATIONS




EXHIBIT
 D:   CONSTRUCTION PROVISIONS




EXHIBIT
 D-1:        TENANT FINISH PLAN




EXHIBIT
 E:    FORM OF CERTIFICATE




EXHIBIT
 F:    RULES AND REGULATIONS




EXHIBIT
 G:   SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT

 

--------------------------------------------------------------------------------



LEASE AGREEMENT


THIS AGREEMENT (the “Lease”) is made this 21st day of December, 2005, by and
between Cornerstone Opportunity Ventures, LLC, a Delaware Limited Liability
Company (hereinafter called "Landlord"), and Perficient, Inc., a Delaware
corporation (hereinafter called "Tenant").


WITNESSETH:


1.    DEMISED PREMISES
 
1.1 For and in consideration of the covenants and agreements hereinafter set
forth and the rent hereinafter specifically reserved, the Landlord does hereby
lease unto the Tenant, and the Tenant does hereby lease from the Landlord,
approximately four thousand nine hundred thirty-six (4,936) rentable square feet
of space on the first floor of the CityPlace One (the "Building"), which space
is designated as Suite 180, outlined on Exhibit A attached hereto and made a
part hereof (the "Demised Premises") and its share of common area at the
Building. The site plan of the Building is shown on Exhibit B and the Building
Specifications are described on Exhibit C, both being attached hereto and made a
part hereof.
 
1.2 Landlord shall construct the tenant finish requirements in accordance with
the construction provisions and tenant finish plans set forth on Exhibit D,
attached hereto and made a part hereof, (the “Tenant Finish”). Within ten (10)
business days of substantial completion of the Tenant Finish, Landlord and
Tenant shall cooperate to execute a mutually agreeable “punch list” identifying
any incomplete and unacceptable items in the Tenant Finish. No later than thirty
(30) days after the parties execution of said “punch list”, Landlord shall
complete all items identified on said “punch list”; provided that Landlord shall
have such additional time as is reasonably necessary to complete any items, so
long as Landlord uses commercially reasonable efforts to promptly complete such
item. Upon completion of all items identified on the “punch list”, Tenant shall
execute a form acknowledging completion of the Tenant Finish.


2.    TERM
 
This Lease shall continue in force for a term of five (5) years and one (1)
months from the Lease Commencement Date, which shall be the later of (a)
February 1, 2006, or (b) such later date as Tenant receives notice from Landlord
that the Tenant Finish work is substantially completed (excluding completion of
minor items identified on the “punch list”) and Landlord has received a
temporary occupancy permit for the Demised Premises. Notwithstanding the
foregoing, should the Lease Commencement Date fall on a date other than the
first day of a month, Tenant shall occupy the Demised Premises on the “Occupancy
Date” and the Lease Commencement Date shall be deemed to be the first day of the
following month and Tenant shall occupy the Demised Premises on the terms and
conditions contained herein, except that the rent for the partial first month of
occupancy shall be prorated based on the actual number of days of Tenant’s
occupancy. The Lease Commencement Date (and the Occupancy Date if different)
shall be specified in the Certificate described in Paragraph 1.3 above.
 

--------------------------------------------------------------------------------


 
Notwithstanding anything herein to the contrary, upon October 31, 2009 only, and
upon not less than nine (9) months prior written notice to Landlord, Tenant
shall have the right to terminate the Lease without penalty, provided Tenant
pays Landlord at the time of termination the following: (i) all unamortized
Tenant Improvement expenses (which shall be amortized over the five (5) year
term of the Lease at a rate of nine percent (9%) per annum); and (ii) all
unamortized brokerage commissions paid by Landlord (which shall be amortized
over the five (5) year term of the Lease at a rate of nine percent (9%) per
annum.
 
3.    RENT AND ADDITIONAL RENT

3.1     Base Annual Rent. Commencing on the Lease Commencement Date Tenant shall
pay to Landlord the Base Annual Rent as stated below:
 
Period
Monthly Rent
Monthly Rent
Month 1
$0.00
$0.00
Months 2-13
$22.75
$9,357.83
Months 14-25
$23.00
$9,460.67
Months 26-37
$23.50
$9,666.33
Months 38-49
$24.00
$9,872.00
Months 50-61
$24.50
$10,077.67

 
Said Base Annual Rent shall be paid in twelve equal monthly installments. The
initial Base Annual Rent shall be adjusted upwards or downwards after final
space measurements have been computed by Landlord's architect in accordance with
the rentable calculation for office space, said adjustments to be made at the
rates per rentable square foot set forth in the table above. Tenant shall pay
one full monthly installment of Base Annual Rent upon execution of this Lease
and Landlord shall credit it against Tenant's rent obligations coming due on and
after the Lease Commencement Date, and provided the Lease Commencmene Date is
2/1/06, then the next monthly installment of Base Annual Rent shall be due on
4/1/06; otherwise the next monthly installment of Base Annual Rent shall be due
on the first day of the second month following the Lease Commencment Date.
Notwithstanding anything herein to the contrary, the first month following the
Lease Commencement Date shall be free of the obligation to pay Base Annual Rent.


3.2     Operating Expenses.
            (a)In addition to the Base Annual Rent, Tenant will pay, as
additional rent, its proportionate share of Landlord's costs of operating the
Building over the expenses incurred during the 2006 calendar year (the “Base
Year”). These costs shall consist of (a) real estate taxes and (b) all other
costs defined in Paragraph 3.2 (c) below, which are actually incurred by the
Landlord, and which are projected in Landlord's reasonable estimation to reflect
the greater of (a) the actually occupancy of the Building or (b) ninety-five
percent (95%) occupancy of the Building. Tenant's proportionate share, subject
to adjustment pursuant to Paragraph 1.2 above, shall be one and 72/100 percent
(1.72%). Tenant’s proportionate share is calculated by dividing the total
rentable square footage of the Demised Premises (approximately 4,936 rentable
square feet) by the building’s total rentable square footage, which is 287,271
square feet.
 
1

--------------------------------------------------------------------------------


(b) Landlord shall send Tenant a statement showing the fiscal year operating
expenses as soon as is practicable after the end of each calendar year; however,
Landlord’s failure to provide such operating expense statement as soon as is
practicable after the end of each calendar year shall in no way excuse Tenant
from its obligation to pay its pro rata share of operating expenses or
constitute a waiver of Landlord’s right to bill and collect such pro rata share
of operating expenses from Tenant in accordance with this paragraph 3.2(b).

               
               (c) The costs of operating the Building (the "Operating
Expenses") shall include the following:
 
(i) electricity, water, sewer and other utility charges (including surcharges)
of every type and nature, but excluding electricity charges billed directly to
Tenant by Landlord pursuant to Paragraph 16.3 hereof;
 
(ii) premiums and other charges incurred by Landlord with respect to all
insurance relating to the Building and the operation and maintenance thereof,
including, without limitation, all risk of physical damage or fire and extended
coverage insurance, public liability insurance, elevator insurance, workman's
compensation insurance, boiler and machinery insurance, sprinkler leakage
insurance, rent insurance, use and occupancy insurance, and health, accident and
group life insurance for employees;
 
(iii) management office costs directly attributable to management and operation
of the Building and management fees and personnel costs of the Building,
including, but not limited to, salaries, wages, fringe benefits and other direct
and indirect costs of engineers, superintendents, watchmen, porters and any
other Building personnel;
 
(iv) costs of service and maintenance contracts, including, but not limited to,
chillers, boilers, controls, elevators, mail room, windows, security services,
and management fees;
 
(v) all costs, charges, and expenses, incurred by Landlord in connection with
any change of any company providing electricity service, including, without
limitation, maintenance, repair, installation, and service costs associated
herewith;
 
(vi) all other maintenance and repair expenses and supplies which are deducted
by Landlord in computing its Federal income tax liability;
 
(vii) amortization and/or depreciation for capital expenditures incurred by
Landlord in connection with additions, replacements or improvements reasonably
expected by Landlord to reduce Operating Expenses (and only to the extent that
such additions, replacements or improvements do reduce Operating Expenses), or
which are incurred in connection with compliance with governmental orders;
 
(viii) the costs of any additional services not provided to the Building at the
Lease Commencement Date but thereafter provided by Landlord in the prudent
management of the Building;
 
(ix) real estate taxes (or taxes which replace or are in lieu of such real
estate taxes);
 
(x) the cost of janitorial service (allocable to the actual space in the
Building being serviced);
 
2

--------------------------------------------------------------------------------


 
(xi) any Business, Professional and Occupational License tax payable by Landlord
with respect to the Building;
 
(xii) auditing and accounting fees including accounting fees incurred in
connection with the preparation and certification of any and all statements
required under this Lease;
 
(xiii) all miscellaneous taxes (including, without limitation, all sales and
excise taxes on the expenditures enumerated in this Paragraph) applicable to the
Building and any taxes imposed on personal property in the Building owned by
Landlord;
 
(xiv) the cost of licenses, permits and similar fees and charges; and any other
costs and expenses, including reasonable attorney's fees, incurred by Landlord
in maintaining or operating the Building.
 
Notwithstanding anything to the contrary, Operating Expenses shall not include
the following:


(i) Any ground lease rental;


(ii) Costs incurred by Landlord for the repair of damage to the Building to the
extent that Landlord is reimbursed by insurance or condemnation proceeds or by
tenants, warrantors or other third persons;


(iii) Depreciation, amortization and interest payments, except as specifically
permitted elsewhere in the Lease, and except upon materials, tools, supplies and
vendor-type equipment purchased by Landlord to enable Landlord to supply
services Landlord might otherwise contract for with a third party, where such
depreciation, amortization and interest payments would otherwise have been
included in the charge for such third party’s services, all as determined in
accordance with generally accepted accounting principles, consistently applied,
and when depreciation or amortization is permitted or required, the item shall
be amortized over its reasonably anticipated useful life;


(iv) Marketing costs including leasing commissions, attorney’s fees in
connection with the negotiation and preparation of letters, deal memos, letters
of intent, leases, subleases and/or assignments, space planning costs, and other
costs and expenses incurred in connection with lease, sublease and/or assignment
negotiations and transactions with present or prospective tenants or other
occupants of the Building;


(v) Except as permitted elsewhere in the Lease Agreement, costs of a capital
nature, including without limitation, capital improvements, capital
replacements, capital repairs, capital equipment and capital tools, all as
determined in accordance with generally accepted accounting principles
consistently applied or otherwise (“Capital Items”);


(vi) Interest, principal, points and fees on debt or amortization on any
mortgage, deed of trust or other debt encumbering the Building or the Project;


(vii) Costs, including permit, license and inspection costs, incurred with
respect to the installation of Tenant or other occupants’ improvements made for
tenants or other occupants in the Building, or incurred in renovating or
otherwise improving, decorating painting or redecorating space used exclusively
by tenants or other occupants of the Building, including space planning and
interior design costs and fees;


3

--------------------------------------------------------------------------------


 
(viii) Attorney’s fees and other costs and expenses incurred in connection with
negotiations or disputes with present or prospective tenants or other occupants
of the Building or attorney’s fees and other costs and expenses in, settlement,
judgments incurred in connection with potential or actual claims pertaining to
Landlord, the Building or the Project; provided, however, that Operating
Expenses shall include those attorneys’ fees and other costs and expenses
incurred in connection with disputes or claims relating to items of Operating
Expenses, enforcement of rules and regulations of the Building, and such other
matters relating to the maintenance of standards required of Landlord under the
Lease Agreement may be included in Operating Expenses;


(ix) Expenses in connection with services or other benefits which are not
offered to Tenant, or for which Tenant is charged for directly but which are
provided to another tenant or occupant of the Building;


(x) Costs incurred by Landlord due to the violation by Landlord of the terms and
conditions of any lease of space in the Building;


(xi) Overhead and profit increment paid to Landlord or to subsidiaries or
affiliates of Landlord for goods and/or services provided to the Building to the
extent the same exceeds the costs that would generally be charged for such goods
and/or services if rendered on a competitive basis, based upon a standard of
comparable buildings by unaffiliated third parties capable of providing such
services; provided, however, that nothing in this subparagraph (xi) shall
restrict Landlord’s right to employ an affiliate of Landlord, including but not
limited to The Koman Group, L.L.C., to manage the Building, to pay such
affiliate administrative, management fee and other compensation and to include
such aggregate amount in Operating Expenses;


(xii) Costs of Landlord’s general corporate overhead, except to the extent that
such overhead is directly attributable to the management, maintenance and repair
of the Building;


(xiii) All items and services for which Tenant or any other tenant in the
Building reimburses Landlord (other than through operating expense pass-through
provisions);


(xiv) Electric power costs for which any tenant directly contracts with the
local public service company;


(xv) Costs arising form Landlord’s charitable or political contributions;


(xvi) Rentals for items (except when needed in connection with normal repairs
and maintenance of permanent systems) which if purchased, rather than rented,
would constitute a capital improvement which is specifically excluded above,
excluding, however, equipment not affixed to the Building which is used in
providing janitorial or similar services;


(xvii) Rentals and other related expenses incurred in leasing HVAC systems,
elevators or other equipment ordinarily considered to be Capital Items, except
for (1) expenses in connection with making repairs on or keeping project systems
in operation while repairs are being made and (2) costs of equipment not affixed
to the Building which is used in providing janitorial or similar services;


(xviii) Advertising and promotional expenditures;


(xix) Costs incurred in connection with upgrading the common areas of the
Building to comply with handicap (including ADA), life, fire and safety codes as
such codes are interpreted to apply to the Building by the responsible public
officials prior to the Lease Commencement Date;


4

--------------------------------------------------------------------------------


 
(xx) Tax penalties incurred as a result of Landlord’s negligence, inability or
unwillingness to make payments and/or to file any income tax or informational
returns when due;


(xxi) Notwithstanding any contrary provision of the Lease Agreement, including,
without limitation, any provision relating to capital expenditures, any and all
costs arising form the presence of hazardous materials or substances in or about
the Building including, without limitation, hazardous substances in the ground
water or soil;


(xxii) Costs associated with the operation of the business of the entity which
constitutes Landlord as the same are distinguished from the costs of operation
of the Building, including entity accounting and legal matters, costs of
defending any lawsuits with any deed of trust holder (except as the actions of
Tenant may be in issue), costs of selling, syndicating, financing, mortgaging or
hypothecating any of Landlord’s interest in the Building, or costs of any
disputes between Landlord and its employees (if any) not engaged in Building
operation, disputes of Landlord with Building management;


(xxiii) Costs of signs in or on the Building (other than building directory
signs) identifying the owner of the Building or other tenant’s signs;


(xxiv) Except as expressly provided to the contrary in this Lease Agreement, any
other expense that, under generally accepted building operation, consistently
applied, would not be considered a normal maintenance or operating expense.


(d) Beginning January 1, 2007, Tenant shall make monthly payments to Landlord on
account of estimated increases in Operating Expenses for each calendar year.
Landlord shall submit to Tenant an estimate as soon as practicable after the end
of each calendar year. Following its receipt of each such estimate, Tenant shall
pay to Landlord, monthly, on the first day of each month through and including
the month in which Tenant receives Landlord's next such estimate, an amount
equal to one-twelfth (1/12th) of Tenant's proportionate share of estimated
increases in Operating Expenses. Each year Landlord shall also submit a
statement of the Operating Expenses actually incurred during the immediately
preceding calendar year. If Tenant's total payments on account of estimated
increases in Operating Expenses made through December of the immediately
preceding calendar year exceed the amount of the increase actually due for the
calendar year, Landlord shall at its option, either refund the difference
directly to the Tenant or credit Tenant’s rent and/or additional rent
obligations coming due thereafter. If, on the other hand, such payments were
less than the amount of the increase actually due, Tenant shall pay the
difference to Landlord with its next rent due. Tenant's liability for its
proportionate share of increases in Operating Expenses for the last calendar
year of the term of this Lease shall survive the expiration of the Lease.
Similarly, Landlord's obligation to refund to Tenant the excess, if any, of the
amount of Tenant's payment on account of estimated increases for such last
calendar year over Tenant's actual liability therefor shall survive the
expiration of the term of this Lease. Landlord may at any time or from time to
time furnish to Tenant a revised estimate for any calendar year and in such case
Tenant's payments on account of estimated increases for such calendar year shall
be adjusted accordingly. Within thirty (30) days after receipt of Landlord’s
statement, Tenant or its authorized employee shall have the right to inspect the
books of Landlord during the business hours of Landlord at Landlord’s office in
the Building for the purpose of verifying information in such statement. Unless
Tenant asserts specific error(s) to Landlord in writing within forty-five (45)
days after delivery of such statement, the statement shall be deemed to be
correct.


5

--------------------------------------------------------------------------------


(e) No decrease in Taxes and/or Operating Expenses shall reduce Tenant’s rent
below the annual base rent set forth in Paragraph 3.1 hereinabove.


(f) The term “Controllable Operating Expenses” shall mean all Operating Expenses
other than real estate taxes, utility charges and insurance charges that are
includable as Operating Expenses under Paragraph 3.2(c). Notwithstanding
anything to the contrary contained herein, for purposes of calculating Tenant’s
proportionate share of Operating Expenses for the 2007 calendar year and each
calendar year thereafter during the term of this Lease (including option
periods), the Controllable Operating Expenses includable in Operating Expenses
for each such calendar year shall be the lesser of (x) the actual Controllable
Operating Expenses for each such calendar year or (y) one hundred five percent
(105%) of the Controllable Operating Expenses includable in the calculation of
Tenant’s proportionate share of Operating Expenses for the immediately preceding
calendar year; provided that if the Controllable Operating Expenses attributable
to a particular calendar year (after the 2006 calendar year) do not increase by
five percent (5%) over the Controllable Operating Expenses attributable to the
immediately preceding calendar year, then any shortfall in the escalation of
Controllable Operating Expenses below five percent (5%) between such calendar
years shall be added to the one hundred five percent (105%) cap on Controllable
Operating Expenses in the immediately succeeding calendar Year.
 
3.3    Rent Payments.  Payments of rent shall be paid in advance on or before
the fifth (5th) day of each and every month during the term of this Lease, with
appropriate proration for the first and last months. Rent shall be paid by
either check or electronic funds transfer (at Tenant’s election), per
instructions to be provided by Landlord to Tenant, payable to Landlord or to
such other person, firm or corporation as Landlord may designate in writing.


3.4    Delinquent Rent Payments.  Any installment of rent, or any additional
rent, which is not received by Landlord within five (5) days after the same
becomes due and payable, and receipt of written notice of such nonpayment, shall
obligate Tenant to pay, as additional rent, a late fee equal to the amount owed
with a late payment fee of five percent (5%) of the outstanding balance, plus
for each and every month or part thereof that such rent remains unpaid, an
interest cost of prime plus eight percent (8%) but in no event higher than the
interest rate permitted by law, said additional rent to be payable with the next
monthly installment of rent. In addition, if the Tenant defaults in the making
of any payment or the doing of any act herein required to be made or done by
Tenant, then the Landlord may, but shall not be required to, make such payment
or do such act, and the amount of the expense thereof, if made or done by
Landlord, shall be paid by Tenant to Landlord together with a late payment fee
of five (5%) of the outstanding balance, plus for each and every month or part
thereof that such amount remains unpaid, an interest cost of prime plus eight
percent (8%) but in no event higher than the interest rate permitted by law,
which amount shall constitute additional rent hereunder due and payable with the
next monthly installment of rent. The provisions of this Paragraph shall not be
deemed to affect Landlord's right to pursue any of its remedies under Article 20
hereof.


6

--------------------------------------------------------------------------------



4.     USE OF DEMISED PREMISES
4.1    The Tenant shall use and occupy the Demised Premises for general office
purposes and for no other purpose whatsoever. The Tenant shall not use or permit
the Demised Premises or any part thereof to be used for any disorderly,
unlawful, or hazardous purpose and will not manufacture any commodity therein.
Tenant shall comply with all present and future laws, ordinances (including
zoning ordinances and land use requirements), regulations and orders of all
governmental and/or quasi-governmental authorities having jurisdiction over the
Demised Premises.


4.2    Tenant shall pay any business, rent or other taxes that are now or
hereafter levied upon Tenant's use or occupancy of the Demised Premises, the
conduct of Tenant's use or occupancy of the Demised Premises, or Tenant's
business in the Demised Premises, or Tenant's equipment or other personal
property, other than taxes relating to Landlord’s income. In the event that any
such taxes are enacted, changed or altered so that any of such taxes are levied
against Landlord, or the mode of collection of such taxes is changed so that
Landlord is responsible for collection or payment of such taxes, Tenant shall
pay any and all such taxes to Landlord upon written demand from Landlord.


4.3    The Tenant will not do, or permit anything to be done in the Demised
Premises or the Building of which they form a part or bring or keep anything
therein which shall, in any way, increase the rate of fire or other insurance on
the Building, or on the property kept therein, or obstruct, or interfere with
the rights of other tenants, or in any way injure them, or those having business
with them or conflict with them, or conflict with the fire laws or regulations,
or with any statutes, rules or regulations enacted or established by the City of
Creve Coeur or other governmental entity.
 
5.    MAINTENANCE AND REPAIR
5.1    Tenant will keep the Demised Premises and the fixtures and equipment
therein (other than major structural elements of the Building, which are the
responsibility of Landlord, as provided in Section 5.3 below) in a clean, safe
and sanitary condition, will take reasonably good care thereof, will suffer no
waste or injury thereto, and will, at the expiration or other termination of the
term of this Lease, surrender the same, broom clean, in the same order and
condition in which they are on the commencement of the term of this Lease,
except for ordinary wear and tear and damage by the elements, fire and other
casualty not due to the negligence of the Tenant.


5.2    If Tenant shall fail to make any repairs or to perform any maintenance
which it is obligated to make or perform under this Lease within ten (10) days
after written notice from Landlord to do so, or in the event of any emergency,
Landlord may, with prior written notice to Tenant, make or perform the same for
the account of Tenant, without liability to Tenant for any loss or damage that
may accrue to Tenant's fixtures or other property or to Tenant's business by
reason thereof, so long as said damage or loss is not due to Landlord’s
negligence and Tenant shall pay, as additional rent, within thirty (30) days
after Landlord shall have billed Tenant therefore, Landlord's reasonable and
actual out-of-pocket cost for making such repairs and/or performing such
maintenance (such cost may include a reasonable amount for Landlord's overhead,
not to exceed ten percent 10% of the hard costs of such repair(s) or
maintenance). Nothing herein contained shall imply any duty on the part of
Landlord to do any such work which under any provision of this Lease Tenant may
be required to do, nor shall it constitute a waiver of Tenant's default in
failing to do the same.


7

--------------------------------------------------------------------------------


 
5.3    Landlord shall make all necessary repairs to the structure of the
Building and the mechanical, electrical, plumbing, heating and air conditioning
systems therein, except with respect to any items installed or constructed by
Tenant and except where the repair has been made necessary by misuse or neglect
by Tenant or Tenant's agents, servants, visitors or licensees. This obligation
to repair does not impose upon Landlord an obligation to make repairs other than
during Normal Building Hours except in emergency situations. Landlord will use
its best efforts to make such repairs in a timely fashion. If Landlord on its
part fails to make any repair after a ten (10) day written notice from Tenant,
Tenant may perform the repair and submit an invoice to Landlord. Tenant is to
notify Landlord in writing of the repair and provide Landlord with a copy of the
bid to perform such repair before it releases any work, except in the case of an
emergency, in which case Tenant shall endeavor to notify the Landlord as soon as
practical.


5.4    Unless Landlord shall otherwise request, in writing, no less than fifteen
(15) days prior to the Lease expiration date, within fifteen (15) days of the
expiration or termination of this Lease, Tenant, at its sole cost and expense,
shall remove all cabling and wiring, (including but not limited to
telecommunication and data cabling) installed by or for Tenant from the Demised
Premises. The provisions of this paragraph shall survive the expiration and/or
termination of this Lease.
 
6.    UTILITY DEREGULATION

6.1    Landlord hereby advises Tenant that presently Ameren UE (the “Electric
Service Provider”) is the utility company selected by Landlord to provide
electric service for the Building. Notwithstanding the foregoing, if permitted
by law, Landlord shall have the right at any time and from time to time during
the Lease Term to either contract for service from a different company or
companies providing electricity service (each such company shall hereinafter be
referred to as an “Alternate Service Provider”) or continue for service from the
Electric Service Provider.


6.2    Tenant shall cooperate with Landlord, the Electric Service Provider, and
any Alternate Service Provider at all times and, as reasonably necessary, shall
allow Landlord, Electric Service Provider and any Alternate Service Provider
reasonable access to the Building’s electric lines, feeders, risers, wiring, and
any other machinery within the Demised Premises.


6.3    Unless attributable to Landlord’s negligence, Landlord shall in no way be
liable or responsible for any loss, damage, or expense that Tenant may sustain
or incur by reason of any change, failure, interference, disruption, or defect
in the supply or character of the electric energy furnished to the Demised
Premises, or if the quantity or character of the electric energy supplied by the
Electric Service Provider or any Alternate Service Provider is no longer
available or suitable for Tenant’s requirements, and no such change, failure,
defect, unavailability, or unsuitability shall constitute an actual or
constructive eviction, in whole or in part, or entitle Tenant to any abatement
or diminution of rent, or relieve Tenant from any of its obligations under the
Lease.
 
8

--------------------------------------------------------------------------------


 
7.    ALTERATIONS
7.1    Tenant will not make or permit anyone to make any alterations, additions
or improvements, (hereinafter referred to as "Alterations"), in or to the
Demised Premises or the Building, other than cosmetic alterations which will not
affect building systems or structure without the prior written consent of
Landlord, which consent shall not be unreasonably withheld or delayed. As a
condition precedent to such written consent of Landlord, Tenant agrees to obtain
and deliver to Landlord upon completion, written, unconditional waivers of
mechanics' and material men's liens against the Building and the land upon which
it is situated from all proposed contractors, sub-contractors, laborers and
material suppliers for all work, labor and services that were performed and
materials furnished in connection with Alterations. If, notwithstanding the
foregoing, any mechanic's lien is filed against the Demised Premises, the
Building, and/or the land on which the Building is located, for work or
materials done for, or furnished to, Tenant (other than for work or materials
supplied by Landlord), such mechanic's lien shall be discharged by Tenant the
earlier of (a) the date a responsive pleading is due in any such lien action, or
(b) ten (10) days thereafter, at Tenant's sole cost and expense, by the payment
thereof or by the filing of any bond required by law. If Tenant shall fail to
discharge any such mechanic's lien, Landlord may, at its option, discharge the
same and treat the cost thereof as additional rent hereunder, payable with the
monthly installment of rent next becoming due; and such discharge by Landlord
shall not be deemed to waive the default of Tenant in not discharging the same.
Tenant will indemnify and hold Landlord harmless from and against any and all
expenses (including reasonable attorney's fees), liens, claims or damages to any
person or property which may or might arise by reason of the making by Tenant of
any Alterations. Landlord will in turn indemnify and hold Tenant harmless from
and against any and all expenses (including reasonable attorney’s fees), liens,
claims or damages to any person or property which may or might arise by reason
of the making of Landlord of any alterations.


7.2    Alterations may be made only at Tenant's expense, by contractors or
subcontractors approved by Landlord, which approval shall not be unreasonably
withheld, and only after Tenant has obtained all necessary permits from
governmental authorities having jurisdiction and has furnished copies of the
permits to Landlord. Landlord shall have the right to have the making of any
Alterations supervised by its architects, contractors or workmen. All
Alterations that affect or in any way relate to the mechanical, electrical,
plumbing, heating, air conditioning, or structural systems of the Building shall
be done only by Landlord or Landlord's contractor or agent at Tenant's expense.
Landlord will use its best effort to perform the work at a reasonable cost.


7.3    If any Alterations are made without the prior written consent of
Landlord, Landlord may correct or remove the same, and Tenant shall be liable
for all reasonable expenses so incurred by Landlord. All Alterations in or to
the Demised Premises or the Building made by either party shall immediately
become the property of Landlord and shall remain upon and be surrendered with
the Demised Premises as a part thereof at the end of the term hereof; provided
however, Tenant shall have the right to remove, prior to the expiration of the
term of this lease, all movable furniture, furnishings or equipment installed in
the Demised Premises at the expense of Tenant, and if such property of Tenant is
not removed by Tenant prior to the expiration or termination of this Lease, the
same shall, at Landlord's option, become the property of Landlord and shall be
surrendered with the Demised Premises as a part thereof. Should Landlord elect
that Alterations installed by Tenant be removed upon the expiration or
termination of this Lease, it shall so advise Tenant at the time of its
providing consent to such Alterations, Tenant shall remove the same at Tenant's
sole cost and expense, and if Tenant fails to remove the same, Landlord may
remove the same at Tenant's expense and Tenant shall reimburse Landlord for the
cost of such removal together with any and all damages which Landlord may
sustain by reason of such default by Tenant.


9

--------------------------------------------------------------------------------


 
8.    ASSIGNMENT AND SUBLETTING

8.1    Tenant may not assign, transfer, mortgage or encumber this Lease, nor
shall any assignment or transfer of this Lease be effectuated by operation of
law or otherwise, without the prior written consent of Landlord, which consent
shall not be unreasonably withheld or delayed, other than Tenant may
automatically and without Landlord’s consent (but providing written notice to
Landlord thereof) assign the Lease to another controlling, controlled by or
under common control with Tenant. The withdrawal or change, whether voluntary,
involuntary or by operation of law, of persons or entities owning a controlling
interest in Tenant, or the sale of Tenant's business, shall be deemed a
voluntary assignment of this Lease and subject to the provisions of this
Paragraph. Tenant's failure to comply with the foregoing sentence shall be
deemed to be a material breach of this Lease by Tenant.


8.2    Tenant shall not sublease the Demised Premises or any part thereof or
transfer possession or occupancy thereof to any person, firm or corporation
without the prior written consent of Landlord, which consent shall not be
unreasonably withheld or delayed.


8.3    In the event Tenant subleases or assigns all or part of the Demised
Premises at a rental per square foot that is higher than the rental being paid
by Tenant hereunder or in exchange for Tenant's receipt of any bonus or lump sum
payment, Landlord shall be entitled to receive and Tenant shall promptly remit
fifty percent (50%) of any excess rental, bonus and/or lump sum payment which
may inure to Tenant's benefit as a result of any such assignment or subletting
regardless of Landlord's consent thereto. Landlord will receive the excess
rental, if any, within ten (10) days of Tenant’s receipt of same.


8.4    In the event Tenant desires to sublease all or any part of the Demised
Premises, Tenant shall give written notice thereof to Landlord. Landlord shall
have the right, within thirty (30) days after receipt of written notice from
Tenant of Tenant's desire to sublease all or part of the Demised Premises, to
retake such portion to be subleased from Tenant and to terminate this Lease with
respect to any such space so taken.


8.5    Any sublease or assignment shall be subject to the following conditions:
 
(a)        Tenant’s successor shall be acceptable as a first class user of
office space in Landlord's reasonable opinion.


(b)        At the time of making such assignment or sublease, there is no
default under any of the agreements, terms, covenants and conditions on the part
of the Tenant to be performed under this Lease.


(c)       Such assignment or sublease shall be in writing, shall certify the
amount of rental, bonus and/or lump sum payment paid or to be paid to Tenant,
shall contain an agreement on the part of the assignee or subtenant to abide by
all of the terms and provisions of this Lease, except for the payment of rent
and additional rent, and shall be duly executed and acknowledged by Tenant and
Tenant's assignee or subtenant. Landlord’s consent to any assignment or sublet
shall not obviate the requirement of Landlord’s consent to future assignments
and/or sublets on the part of Tenant or any assignee or sublessee of Tenant. A
copy of the sublease must be supplied to the Landlord within thirty (30) days
after full and final execution.


10

--------------------------------------------------------------------------------


 
(d)      Such assignment or sublease shall expressly prohibit the assignee or
subtenant from removing any of the Landlord's personal property from the Demised
Premises without the Landlord's express written consent.


(e)       No assignment or sublease shall obligate Landlord to make any
Alterations (as that term is defined in Paragraph 8 above) nor to do any
finishing or remodeling work in or to all or any part of the Demised Premises,
nor shall any such assignment or sublease result in a decrease of any amounts
payable to Landlord pursuant to the terms of this Lease.


(f)       No assignment or sublease shall release or discharge, in whole or in
part, Tenant's liability for the full performance of the agreements, terms,
covenants and conditions contained in this Lease.


(g)       If all or any part of the Demised Premises shall be subleased or
occupied by any person or entity other than the Tenant, the Landlord may, after
default by the Tenant, collect rent from any such subtenant(s) or occupant(s),
and apply the amount collected to the rent reserved herein, and Tenant hereby
assigns to Landlord the rent due from any subtenant or assignee of Tenant and
hereby authorizes each such subtenant or assignee to pay said rent directly to
Landlord but no such collection shall be deemed a waiver of any agreement, term,
covenant or condition hereof nor the acceptance by the Landlord of any subtenant
or occupant as Tenant.


(h)      Wherever notice, demand, request, or any other communication of any
nature is required to be given by the Landlord or by any mortgagee to the
Tenant, no such notice, demand, request, or communication shall, in any event,
be required to be given to any such assignee or subtenant, and any notice,
demand, request or communication shall be given only to the Tenant herein.


(i)       Any assignment or subletting permitted hereunder shall be for the
initial term only, and shall not include any option or renewal rights.


8.6         If Landlord withholds approval to the proposed subletting or
assignment, this Lease shall remain in full force and effect. In the event
Landlord does not exercise any of its rights specified in this Paragraph 8, or
does not respond to Tenant's request for Landlord's consent to an assignment or
sublease, within ten (10) days after Tenant's request therefore, Landlord shall
be deemed to have withheld approval of the sublease or assignment. If Tenant
thereafter completes a sublease or assignment with a third party, such sublease
or assignment shall be null and void.

 
9.
INSTALLATIONS AFFECTING BUILDING AND BUILDING SYSTEMS

9.1    Landlord shall have the right to prescribe the weight and method of
installation and position of safes, heavy fixtures, shelving, files, library
stacks, equipment or machinery and Tenant will not install any such items which
would place a load upon any floor exceeding the floor load per square foot which
such floor was designed to carry. The live load for the building is one hundred
pounds per square foot, with allowable reductions per BOCA. All damage done to
the Building or any part thereof by taking in or removing a safe or any other
article of Tenant's office equipment, or due to its being in the Demised
Premises, shall be repaired at the reasonable expense of the Tenant. No freight,
furniture, or other bulky matter of any description will be received into the
Building or carried in the elevators, except as approved by the Landlord. All
moving of furniture, material, and equipment shall be subject to the supervision
of the Landlord, who shall, however, not be responsible for any damage to or
charges for moving the same. Tenant agrees to promptly remove from the public
area adjacent to the Building and from any common area within the Building any
of Tenant's merchandise or property there delivered or deposited.


11

--------------------------------------------------------------------------------


 
9.2    Except as may be specifically permitted by the terms of this Lease,
Tenant shall not install or use any equipment of any kind or nature whatsoever
which will or may necessitate any changes, replacements or additions to or
require the use of the water, plumbing, heating, air-conditioning, or electrical
system of the Demised Premises without the prior written consent of the
Landlord, which consent shall not be unreasonably withheld or delayed. In
addition, only Landlord or Landlord’s contractor or agent at Tenant’s reasonable
expense shall do all of the work described in the foregoing sentence. Landlord
will use its best efforts to secure a competitive price for the work to be
performed. Landlord's consent shall not be unreasonably withheld or delayed, but
may be conditioned upon the payment by the Tenant of additional rent as
compensation for such excess consumption of utilities and the payment for other
alterations as may be required for such equipment, as and if established by
appropriate engineers.


10. 
ACCESS

Tenant agrees to allow Landlord, its agents or employees to enter the Demised
Premises at all reasonable times and upon 24 hour prior written notice (except
in case of emergency, in which event Landlord may enter the Demised Premises
without notice) to examine, inspect or protect the same or to prevent damage or
injury to the same; to make such alterations and repairs as the Landlord may
deem necessary; or to exhibit the same to prospective tenants during the last
twelve (12) months of the term.


Landlord will provide Tenant with two (2) access card per one thousand (1,000)
rentable square feet of space leased by Tenant at no charge. Each additional or
replacement access card requested by Tenant shall be at a charge to Tenant of
$15.00 per card.
 
11.
COVENANTS OF LANDLORD

11.1    Landlord covenants that it has the right to make this Lease for the term
aforesaid, and that if Tenant shall pay all rent when due and punctually perform
all of the covenants, terms, conditions and agreements of this Lease to be
performed by Tenant, Tenant shall, during the term hereby created, freely,
peaceably and quietly occupy and enjoy the full possession of the Demised
Premises without molestation or hindrance by Landlord or any party claiming
through or under Landlord, subject, however, to the provisions of this Lease,
including but not limited to the Rules and Regulations and the provisions of
Paragraph 11.2 below.


11.2    Landlord hereby reserves to itself and its successors and assigns the
following rights (all of which are hereby consented to by Tenant): (1) to change
the street address and/or name of the Building and/or the arrangement and/or
location of entrances passageways, atria, doors doorways, corridors, elevators,
stairs, toilets, or other public parts of the Building; (2) to erect, use and
maintain pipes and conduits in and through the Demised Premises; (3) to grant to
anyone the exclusive right to conduct any particular business or undertaking in
the Building not inconsistent with Tenant's permitted use of the Demised
Premises; and (4) the exclusive right to use and/or lease the roof areas, and
the sidewalks and other exterior areas; provided such acts do not impair
Tenant’s ability to conduct business in the normal course. Landlord may exercise
any or all of the foregoing rights without being deemed to be guilty of an
eviction, actual or constructive, or a disturbance or interruption of the
business of Tenant or of Tenant's use or occupancy of the Demised Premises.


12

--------------------------------------------------------------------------------


 
12.
RULES AND REGULATIONS

Tenant, its agents, employees and invitees shall abide by and observe the rules
and regulations attached hereto as Exhibit F. Tenant, its agents, employees and
invitees shall abide by and observe such other reasonable rules or reasonable
regulations which will be enforced in a uniform and non-discriminating manner by
Landlord as may be promulgated from time to time by Landlord for the operation
and maintenance of the Building provided that the same are not inconsistent with
the provisions of this Lease, do not materially impair Tenant’s permitted use of
the premises, and a copy thereof is sent to Tenant. Nothing contained in this
Lease shall be construed to impose upon Landlord any duty or obligation to
enforce such rules and regulations, or the terms, conditions or covenants
contained in any other Lease, as against any other tenant, and Landlord shall
not be liable to Tenant for violation of the same by any other tenant, or such
other Tenant's employees, agents or invitees.




13.
SIGNS

No sign, advertisement or notice shall be inscribed, painted, affixed or
displayed by Tenant on any part of the outside or the inside of the Building
except on the doors of offices and on the Building directory and then only in
such place, number, size, color and style as is approved by Landlord, and if any
such sign, advertisement or notice is exhibited, without Landlord's approval,
which approval shall not be unreasonably withheld or delayed, Landlord shall
have the right to remove the same and Tenant shall be liable for any and all
expenses incurred by Landlord for such removal. All such suite signs, shall be
at the sole expense of Tenant, and all directory signage shall be at the sole
expense of Landlord.
 
14.
INSURANCE

14.1    Tenant shall procure and keep in force at its own expense during the
term of this Lease, public liability and property damage insurance in a company
acceptable to Landlord, naming Landlord, Landlord’s Agent, and any mortgagee of
the Building as additional insureds, with a minimum combined single limit
coverage of two million dollars ($2,000,000) (to include "independent
contractors" coverage, broad form "contractual" liability, "personal injury"
liability and a broad form CGL endorsement). Landlord will accept a certificate
showing evidence of coverage under Tenant's umbrella insurance policy. If at any
time Tenant does not comply with the foregoing provisions of this Paragraph,
Landlord may, at its option cause such insurance to be issued and in such event
Tenant shall pay the premium(s) for such insurance promptly upon Landlord's
written demand. Tenant shall, in any event, defend, indemnify and save Landlord
harmless from and against any and all claims, actions, damages, liability, and
expenses, including reasonable attorney's fees, for injury to persons or
property, arising in whole or in part from any act or omission of Tenant, its
employees, agents, contractors, customers or other visitors, except for
negligence on the part of Landlord or its employees.


13

--------------------------------------------------------------------------------


 
14.2    In addition to the above, Tenant shall maintain insurance covering all
of Tenant's leasehold improvements, trade fixtures and personal property from
time to time in, on or upon the Demised Premises and any alterations,
improvements, additions or changes made by Tenant thereto in an amount not less
than one hundred percent (100%) of their full replacement cost from time to time
during the Term of this Lease, providing protection against perils included
within the standard form of fire and extended coverage insurance policy,
together with insurance against sprinkler leakage or other sprinkler damage,
vandalism and malicious mischief. Any policy proceeds from such insurance, so
long as this Lease shall remain in effect, shall be applied first for the
repair, reconstruction, restoration or replacement of the property damaged or
destroyed.


14.3    All insurance policies required to be obtained and maintained by Tenant
under this Lease: (1) must be issued by insurance companies with a minimum Best
rating of XIII; (2) must be written as primary policy coverage and not
contributing with or in excess of any coverage which Landlord may carry; (3)
must contain an express waiver of any right of subrogation by the insurance
company against Landlord and its agents; (4) must provide that the policy may
not be canceled unless Landlord shall have received thirty (30) days prior
written notice of cancellation; and (5) shall contain a provision that Landlord
and any other parties in interest, although named as insured, shall nevertheless
be entitled to recover under said policies for any loss occasioned to them,
their servants, agents and employees by reason of the negligence of Tenant (or
any other named insured). Tenant shall either: a) provide a Certificate of
Insurance within thirty (30) days of occupancy or b) deliver to Landlord
certified copies, or duplicate originals, of each such policy or renewal policy,
together with evidence of payment of all applicable premiums, not later than
thirty (30) days after the Lease Commencement Date, and at least thirty (30)
days before the expiration of the expiring policies previously furnished. Any
insurance required of Tenant under this Paragraph 14 may be carried under a
blanket policy covering the Demised Premises and other locations of Tenant,
provided that Tenant shall deliver to Landlord: a) a Certificate of Insurance or
b) a duplicate original or certified copy of each blanket policy, or other
evidence satisfactory to Landlord of blanket coverage. Neither the issuance of
any such insurance policy nor the minimum limits specified in this Paragraph 14
with respect to Tenant's insurance coverage shall be deemed to limit or restrict
in any way Tenant's liability arising under or out of this Lease.


14.4    Insurance Cost Increases Due to Tenant's Activity. In the event of
increases in the insurance rates for fire insurance or other insurance carried
by Landlord due to Tenant's activity or property in or about the Demised
Premises of the Building, or for improvements to the Demised Premises for which
Tenant is responsible, Tenant shall be liable for such increases and shall
reimburse Landlord immediately upon written demand therefore. Statements by an
insurance company or by the applicable insurance rating bureau that such
increases are due to such activity, property or improvements shall be conclusive
evidence for determining the liability of Tenant hereunder.


14

--------------------------------------------------------------------------------


 
14.5    Procurement of Certain Policies by Landlord. Landlord shall procure and
keep in force at its own expense during the term of this Lease public liability
and property damage insurance policies with respect to building operations
exclusive of the Demised Premises with not less than a combined single limit of
one million dollars ($1,000,000) and general annual aggregate limit coverage of
two million dollars ($2,000,000). Such policy shall be full general liability
coverage with no unusual exclusions.


14.6    Insurance on Landlord's Building and Improvements. In addition to the
insurance described in paragraph 14.5 above, Landlord shall maintain insurance
covering the entire Building and Landlord's improvements and personal property
from time to time in, on or upon the Building and any alterations, improvements,
additions or changes made by Landlord thereto in an amount not less than ninety
percent (90%) of their full replacement cost from time to time during the entire
term of this Lease, providing protection against perils included within the
standard form of fire and extended coverage insurance policy, together with
insurance against sprinkler leakage or other sprinkler damage, vandalism and
malicious mischief. Landlord shall apply the claim payment proceeds of such
insurance, subject and subordinate to the mortgagor, directly to the repair or
restoration of the loss or damage to the Building that was the basis of such
claim.


14.7    General Provisions Relating to Landlord's Insurance. All insurance
policies required to be obtained and maintained by Landlord under this lease (i)
must be issued by insurance companies with a minimum Best rating of XIII; (ii)
must be written as primary policy coverage and not contributing with or in
excess of any coverage which Tenant may carry; (iii) must provide for a waiver
of any right of subrogation by the insurance company against Tenant and its
agents.


14.8    Insurance Does Not Limit Liability. Landlord and Tenant hereby expressly
agree that the insurance provisions of this Lease, including the required
minimum limits set forth in paragraphs 14.1, 14.2, 14.5, and 14.6 of this Lease,
are intended to assure that certain minimum standards of insurance protection
are afforded by or on behalf of the parties. No specification as to type, scope,
amount or amounts of such insurance shall in any way be construed as a
limitation or measurement of the liabilities of Tenant or Landlord arising under
or out of this Lease.
 
15.
INDEMNITY

15.1    General Release of Landlord Liability. Except due to Landlord’s
negligence, Tenant does hereby release, indemnify and hold Landlord harmless
from and against any injury, Loss, compensation or claim by Tenant, including,
but not limited to, claims for the interruption of or loss to Tenant's business,
based on, arising out of or resulting from any cause whatsoever (except as
otherwise provided in this Paragraph 15) including, but not limited to, the
following: repairs to any portion of the Demised Premises; interruption in the
use of the Demised Premises or any equipment therein; any fire, robbery, theft,
vandalism, mysterious disappearance in or on the Demised Premises; and any
leakage in any part or portion of the Demised Premises or the Building, or from
water, rain, ice or snow that may leak into or flow from, any part of the
Demised Premises or the Building, or from drains, pipes or plumbing fixtures in
the Building. Any goods, property or personal effects stored or placed by
Tenant, its employees or agents in or about the Demised Premises shall be at the
sole risk of Tenant and Landlord shall not in any manner be held responsible
therefore. Notwithstanding the foregoing provisions of this Paragraph 15.1,
Landlord shall not be released from liability to Tenant or any other person or
entity for any injury to any natural person or to any property of Tenant caused
by the negligence of Landlord or its employees.


15

--------------------------------------------------------------------------------


 
15.2    Landlord assumes no liability or responsibility whatsoever with respect
to the conduct and operation of the business to be conducted by Tenant in the
Demised Premises. Landlord shall not be liable for any accident to or injury to
any person or persons or property in or about the Demised Premises which are
caused by the conduct or operation of said business or by virtue of equipment or
property of Tenant in said Demised Premises, and Tenant agrees to hold the
Landlord harmless against all such claims.


15.3    Tenant will indemnify Landlord and hold Landlord harmless from and
against any loss, damage or liability, occasioned by or resulting from any
default hereunder or any wrongful or grossly negligent act on the part of the
Tenant, its agents, servants, employees, invitees, clients or persons authorized
on the Demised Premises by Tenant. Landlord will indemnify Tenant and hold
Tenant harmless from and against any loss, damage or liability, including
reasonable attorney's fees, occasioned by or resulting from any default
hereunder or any wrongful or negligent act on the part of the Landlord, its
agents, servants, employees, authorized on the Demised Premises by Tenant.


15.4    In the event that at any time during the term of this Lease Tenant shall
have a claim against Landlord, Tenant shall not have the right to set off or
deduct the amount allegedly owed to Tenant from any rent or other sums payable
to Landlord hereunder.
 
16.
SERVICES

16.1   Landlord will provide the following services:
       
a.    Automatically operated elevator service twenty-four (24) hours per day,
seven (7) days a week. Access to the Building after Normal Building Hours, which
are 7:00 a.m. to 6:00 p.m., Monday through Friday and 8:00 a.m. to 12:00 p.m.,
Saturday shall be via the Building card access system.
 
         b.   Heat, ventilation and air conditioning (“HVAC”) when necessary to
provide a seasonable temperature (subject to governmental regulations) for
normal occupancy and use of the Demised Premises during Normal Building Hours.
No regular HVAC service will be provided on Sunday or recognized legal holidays.
In the event Tenant requests the use of Building HVAC after Normal Building
Hours, Tenant shall pay for such use at an hourly rate of $18.50 per hour with a
two (2) hour minimum.


         c.   Electricity for building standard lighting during Normal Building
Hours. If Tenant regularly utilizes the Demised Premises beyond Normal Building
Hours, electricity for building standard lighting used beyond Normal Building
Hours shall be considered excess electric and Tenant agrees to pay Landlord,
promptly upon demand, as Additional Rent hereunder for all electric consumed for
the use of said after-hours lighting at the average rate per unit of energy then
in effect.
 
         d.   Electricity allowance for 120/208-volt power for operation of
desk-top computers, printers, fax machines, copy machines, telephone equipment,
non-standard Building lighting, and other energy consuming devices (“Office
Equipment”). In the event Landlord reasonably determines that Tenant is
consuming an excessive amount of electricity, Landlord reserves the right to
separately meter Tenant’s space at Tenant’s expense and Tenant agrees to pay to
Landlord, promptly upon demand, as Additional Rent hereunder for said excessive
electricity at the average rate per unit energy then in effect. An independent
engineer selected by Landlord shall reasonably determine electricity
consumption. Tenant shall have the option to have an electric meter installed at
Tenant’s expense.


16

--------------------------------------------------------------------------------


 
e.    Dedicated computer rooms and supplemental air conditioning and/or air
ventilation units shall not be considered standard Office Equipment and shall be
separately metered, at Tenant’s expense. Tenant agrees to pay Landlord, promptly
upon written demand, as Additional Rent hereunder for all electric consumed by
non-standard Office Equipment at the average rate per unit energy then in
effect. Whenever heat generating machines and/or equipment are used by Tenant in
the Demised Premises, Landlord reserves the right to install supplementary air
conditioning and or air ventilation units for the Demised Premises and the cost
of installation, operation and maintenance thereof shall be paid by Tenant at
rates set by Landlord as Additional Rent.


f.    Landlord shall perform all light tubes or bulb replacements at Tenant's
reasonable request and the cost for same shall be included as an item of
Operating Expenses; provided, however, that the cost of replacing non-Building
standard or specialized lights shall be replaced at Tenant’s sole cost and
expense.


g.    Rest room facilities and necessary lavatory supplies, including hot and
cold running water, at those points of supply provided for the general use of
other tenants in the Building, and routine maintenance, painting, and electrical
lighting service for all public areas and special service areas of the Building
in the manner and to the extent that is standard for first-class office
buildings in the St. Louis metropolitan area.


h.    Access to the Demised Premises on a full-time twenty-four hour basis,
subject to such reasonable regulations and/or security systems that Landlord may
impose for security purposes.


i.    Janitorial services that are standard for first-class office buildings in
the St. Louis metropolitan area.


j.    Access to the front door of the Building during Normal Building Hours.
After-hours access shall be through the Building’s card access system.


16.2    Any failure by Landlord to furnish the foregoing services as a result of
governmental restrictions, energy shortages, equipment breakdowns, maintenance,
repairs, strikes, scarcity of labor or materials, or from any cause beyond the
control of Landlord, shall not render Landlord liable in any respect for damages
to any person or property, nor be construed as an eviction of Tenant, nor work
an abatement of rent, nor relieve Tenant from Tenant's obligations hereunder. If
the Building equipment should cease to function properly, Landlord shall use
reasonable diligence to repair the same promptly.


16.3    Tenant shall pay directly to the utility companies all costs and charges
for Tenant's consumption of utilities (other than water) under any separate
meters installed for the Demised Premises and shall pay to Landlord, as
additional rent, its proportionate share of electric bills rendered to Landlord
under any meters shared by Tenant with another tenant or tenants. In the event
the cost of any such utilities is billed to Landlord, then Tenant shall
reimburse Landlord the full cost thereof, as additional rent, within ten (10)
days after demand therefor. The provision of Paragraph 3.4 of this Lease shall
apply if any payment due pursuant to this Paragraph is not made when due. In the
event any charges for utilities billed directly to Landlord are not allocated to
Tenant on the basis of Tenant's actual usage (i.e., through the use of
submeters), then such charges shall be allocated by Landlord based on the ratio
of the area of the Demised Premises compared to the area serviced by the
applicable meter or submeter. In the event Landlord reasonably determines that
Tenant is consuming an excessive amount of electricity due to a 24-hour computer
system, any other electrical system or any reason whatsoever, Landlord reserves
the right to separately meter Tenant’s space at Tenant’s sole cost and expense.


17

--------------------------------------------------------------------------------


 
17.    PARKING

Landlord will provide Tenant unreserved parking per municipal code of the City
of Creve Coeur, which is currently 3.33 parking spaces per 1,000 rentable square
feet of leased space, and Landlord will also provide Tenant three (3) reserved
covered parking space in a location to be reasonably determined by Landlord.
This parking will be provided free of charge, through-out the term of the Lease,
in the parking structures that service the Building. Additional reserved covered
parking spaces shall be available to Tenant at a charge of Fifty and 00/100
Dollars ($50.00) per parking space per month. All parking for the Building will
be structured.
 
18.    
DAMAGE BY FIRE OR OTHER CASUALTY

18.1    If the Demised Premises shall be damaged by fire or other casualty, not
due to the negligence or fault of Tenant, Landlord shall, as soon as practicable
after such damage occurs (subject to being able to obtain all necessary permits
and approvals, including, without limitation, permits and approvals required
from any agency or body administering environmental laws, rules or regulations,
and taking into account the time necessary to effectuate a satisfactory
settlement with any insurance company) repair such damage at Landlord's expense
and this Lease shall not terminate. It is understood and agreed that the
Building, whether partially or totally damaged or destroyed, need not be
restored to the same condition as existed prior to such damage or destruction,
provided the Building is restored to a condition architecturally harmonious and
consistent with the Demised Premises and the balance of the Building. Landlord
shall not be required to expend more for any repair, rebuilding, reconstruction,
restoration, or replacement of the Demised Premises and/or the Building pursuant
to this Paragraph than the amount of insurance proceeds paid to Landlord in
connection therewith (or if Landlord shall be self-insured, the amount of
insurance proceeds which would otherwise have been paid to Landlord had not
Landlord been so self-insured). If the Building is so substantially damaged that
it is reasonably necessary, in Landlord's judgment, to demolish the same for the
purpose of reconstruction, Landlord may demolish the same, in which event
Landlord may treat such demolition as if it had been caused by the same cause as
that which caused the damage.


18.2    Except as otherwise provided herein, if the entire Demised Premises are
rendered untenantable by reason of any such damage, all rent and additional rent
shall abate for the period from the date of the damage to the date the damage is
repaired, and if only a part of the Demised Premises are so rendered
untenantable, the rent shall abate for the same period in the proportion that
the area of the untenantable part bears to the total area of the Demised
Premises; provided, however, that if, prior to the date when all of the damage
has been repaired, any part of the Demised Premises so damaged are rendered
tenantable and shall be used or occupied by or through Tenant, then the amount
by which the rent abates shall be apportioned for the period from the date of
such use or occupancy to the date when all the damage has been repaired. No
compensation or reduction of rent will be paid or allowed by Landlord for
inconvenience, annoyance, or injury to Tenant's business arising from the need
to repair the Demised Premises or the Building.


18

--------------------------------------------------------------------------------


 
18.3    Landlord shall have no obligation to repair damage to or to replace
Tenant's personal property or any other property located in the Demised
Premises, and Tenant shall within thirty (30) days after the Building is
sufficiently repaired so as to permit the commencement of work by Tenant,
commence to repair, reconstruct and restore or replace the Demised Premises
(including fixtures, furnishings and equipment) and prosecute the same
diligently to completion.


18.4    Notwithstanding the foregoing provisions, if (a) the Demised Premises
shall be so damaged by fire or other casualty that they cannot be fully repaired
within a reasonable period of time after the date of damage, or (b) the Building
shall be so damaged by fire or other casualty that, in Landlord's opinion,
substantial alteration or reconstruction of the Building is required (whether or
not the Demised Premises have been damaged or rendered untenantable), then
Landlord, at its option, within one hundred twenty (120) days after the fire or
other casualty, may give Tenant written notice of termination of this Lease and,
in the event such notice is given, this Lease and the term shall terminate
(whether or not the term shall have commenced) upon the expiration of thirty
(30) days after the date of notice with the same effect as if the date of
expiration of the thirty (30) days were the date initially fixed for expiration
of the term, and all rents shall be apportioned as of such date. Tenant shall
have the right to terminate if the damage has not been repaired within 120 days
of the date the damage has occurred.


18.5    If the Demised Premises or the Building shall be damaged by fire or
other casualty due to the act or omission of Tenant, or any of its employees,
agents, licensees, invitees, assignees, subtenants, customers, clients, or
guests, this Lease shall not terminate and Tenant shall remain fully liable to
Landlord and Landlord shall retain all rights and remedies it has against Tenant
pursuant to the terms of this Lease.
 
19.    CONDEMNATION

19.1    Tenant agrees that if the whole or a substantial part of the Demised
Premises shall be taken or condemned for public or quasi-public use or purpose
by any competent authority, Tenant shall have no claim against the Landlord and
shall not have any right to any portion of the amount that may be awarded as
damages or paid as a result of any such condemnation; and all right of the
Tenant to damages for the unexpired leasehold estate and leasehold improvements
that are, have become, or will become, by the terms and conditions of this
Lease, the property of the Landlord, if any, are hereby assigned by the Tenant
to the Landlord. And upon such entire or substantial condemnation or taking, the
term of this Lease shall cease and terminate from the date of such governmental
taking or condemnation or taking, and the Tenant shall have no claim against the
Landlord for the value of any unexpired term of this Lease. If less than a
substantial part of the Demised Premises is taken or condemned by any
governmental authority for any public or quasi-public use or purpose, the rent
shall be equitably adjusted on the date when title vests in such governmental
authority and the Lease shall otherwise continue in full force and effect. For
purposes of this Paragraph, a substantial part of the Demised Premises shall be
considered to have been taken if more than fifty percent (50%) of the Demised
Premises are thereafter unusable by Tenant.


19

--------------------------------------------------------------------------------


 
19.2    If any part of the Building (including, without limitation, the Common
Areas) is taken by condemnation so as to render, in Landlord's reasonable
judgment, the remainder unsuitable for use as an office building, Landlord shall
have the right to terminate this Lease upon notice in writing to Tenant within
one hundred twenty (120) days after possession is taken by such condemnation. If
Landlord terminates this Lease upon a condemnation of the Building as herein
provided, it shall terminate as of the day possession is taken by the condemning
authority, and Tenant shall pay rent and perform all of its other obligations
under this Lease up to that date with a proportionate refund by Landlord of any
Rent as may have been paid in advance for a period subsequent to such
possession.
 
20.    DEFAULT


 
20.1
  If the Tenant shall:



(a)    fail to pay the rent or any installment thereof as aforesaid, and/or any
additional rent as herein provided, and/or any late fee, when the same shall
become due and payable, and such default shall continue for more than five (5)
days after the date such payment is due; or


(b)    default in the performance of any of the other covenants, conditions,
terms, agreements, rules or regulations herein contained, or hereafter
established, on the part of the Tenant to be kept and performed and such default
shall continue for more than ten (10) days after Tenant's receipt of written
notice of such default from Landlord; provided, however, that if such failure is
incapable of practicably being cured with diligence within such ten (10) day
period and if Tenant shall proceed promptly to cure the same and thereafter
shall prosecute such curing with diligence, then upon receipt by Landlord of a
certificate from Tenant stating the reason such failure cannot be cured within
ten (10) days and stating the estimated time necessary to fully cure such
failure may be cured, shall be extended for such period as may be necessary to
complete the curing of same with diligence; or


(c)    be a corporation and shall fail to remain in good standing in the State
of Missouri or the state of its incorporation or shall if a foreign corporation,
fail to maintain a duly registered agent in the State of Missouri and fail to
correct such failure within the time necessary to prevent dissolution or
disqualification by the applicable governing authority then, and in each and
every such event from thenceforth, and at all times thereafter, at the option of
the Landlord, the Lease shall terminate and Tenant's right of possession shall
thereupon cease and terminate, and the Landlord shall be entitled to possession
of the Demised Premises and to re-enter the same without demand of rent or
demand of possession of the Demised Premises by process of law, notice to quit
or of intention to re-enter the same being hereby expressly waived by the
Tenant. And in the event of such re-entry by process of law or otherwise, the
Tenant nevertheless agrees to remain liable for any and all damages which the
Landlord may sustain by such re-entry including, without limitation, deficiency
in or loss of rent, reasonable attorney's fees, other collection costs and all
expenses of placing the Demised Premises in first-class rentable condition,
including the costs of subdividing all or part of the Demised Premises; or,


20

--------------------------------------------------------------------------------


 
(d)    vacate or abandon the Demised Premises during the term of the Lease, the
Tenant would be in default, however, abandonment by Tenant shall not be deemed
to have occurred as long as rent is paid when due, regardless of whether Tenant
occupies the Demised Premises.


20.2    If any of the defaults described in (a) through (d) occurs, Landlord
may, but shall not be obligated to, terminate this Lease by notice to Tenant.


20.3    Whether or not this Lease and/or Tenant's right of possession is
terminated by reason of Tenant's default, and in addition to any other remedy
Landlord may have at law or in equity, Landlord may relet the Demised Premises
or any part thereof, alone or together for such term(s) which may be greater or
less than the period which otherwise would have constituted the balance of the
Lease Term) and on such terms and conditions (which may include concessions of
free rent and alterations of the Demised Premises) as Landlord, in its sole
discretion, may determine, but Landlord shall not be liable for, nor shall
Tenant's obligations hereunder be diminished by reason of, any failure by
Landlord to relet the Demised Premises or any failure by Landlord to collect any
rent due upon such reletting.


20.4    Whether or not this Lease is terminated by reason of Tenant's default,
Tenant nevertheless shall remain liable for any Base Annual Rent, additional
rent or damages which may be due or sustained prior to or as a result of such
default, all costs, fees and expenses including, but not limited to, reasonable
attorneys' fees, brokerage fees, expenses incurred in placing the Demised
Premises in first-class rentable condition, and any other costs and expenses
incurred by Landlord in pursuit of its remedies hereunder, or in renting the
Demised Premises to others from time to time (all such Base Annual Rent,
additional rent, damages, costs, fees and expenses being hereinafter referred to
as "Termination Damages"), which, at the election of the Landlord, shall include
either:


(a)    An amount equal to the Base Annual Rent and additional rent which would
have become due during the remainder of the term of this Lease, less the amount
of rental, if any, which Landlord shall receive during such period from others
to whom the Demised Premises may be rented (other than any additional rent
received by Landlord as a result of any failure of such other person to perform
any of its obligations to Landlord), in which case such Termination Damages
shall be computed and payable in monthly installments, in advance, on the first
day of each calendar month following Tenant's default and continuing until the
date on which the term of this Lease would have expired but for Tenant's
default. Separate suits or actions may be brought to collect any such
Termination Damages for any subsequent month(s) by similar proceedings, or
Landlord may defer any suits or actions until after the expiration of the Lease
Term; or


(b)    An amount equal to the present value (as of the date of Tenant's default)
of all Base Annual Rent and additional rent which would have become due during
the remainder of the term of this Lease, discounted at the rate of eight percent
(8%) per annum, which Termination Damages shall be payable to Landlord in one
lump sum on demand.


21

--------------------------------------------------------------------------------


 
20.5    If Tenant shall (i) generally not pay Tenant's debts as such debts
become due or become insolvent, (ii) make an assignment for the benefit of
creditors, (iii) file, be the entity subject to, or acquiesce in a petition in
any court (whether or not pursuant to any statute of the United States or any
state) in any bankruptcy, reorganizations, composition, extension, arrangement,
or insolvency proceedings, or (iv) make an application in any proceedings for,
be the entity subject to, or acquiesce in, the appointment of a custodian,
trustee, receiver or agent for Tenant or all or any portion of Tenant's
property; or (v) acquiesce in any petition filed against Tenant in any court
(whether or not pursuant to any statute of the United States or any state) in
any bankruptcy, reorganization, composition, extension, arrangement or
insolvency proceedings, in which Tenant is the subject entity, and, in any of
the foregoing enumerated events, (1) an order for relief be issued thereon, or
(2) such petition shall be approved by any court, or (3) such proceedings shall
not be dismissed, discontinued, terminated or vacated within thirty (30) days
after such petition is filed; then, in any of said events, this Lease shall
immediately cease and terminate at the option of Landlord with the same force
and effect as though the date of occurrence of said event was the date herein
fixed for expiration of the term of this Lease. In case any of the foregoing
provisions are unenforceable or invalid under the Bankruptcy laws of the United
States or the insolvency laws or laws for the relief of debtors of any state or
territory, the remaining provisions of this Paragraph shall not be affected
thereby, but shall remain in full force and effect. No trustee, interim trustee,
debtor in possession, debtor engaged in business, custodian, receiver or
assignee, or any fiduciary by whatever name, in dominion, control, custody or
title, acting under the purported authority of any law, may assume or assign
this lease without the prior written consent of Landlord unless all requirements
of the Bankruptcy Laws of the United States are fully satisfied. Such
requirements in the event of a proceeding under 11 U.S.C. 101, et seq., include
specifically, but without limitation, full compliance with 11 U.S.C. 365 (b) (1)
(A), (B) and (C), (b) (3) (A), (B) and (C), (b) (4) and (f) (2) (A) and (B). If
the property of Tenant is under administration pursuant to the provision of 11
U.S.C. 101, et seq., then no claim of Landlord for failure or refusal of Tenant
to perform the covenants of this Lease shall exceed amounts allowable under 11
U.S.C. 502 (b) (A) and (B), together with any other amounts allowable to
Landlord under other provisions of 11 U.S.C. or interpretations thereof.


20.6    The provisions contained in this Section 20 shall be in addition to, and
shall not prevent the enforcement of, any claim Landlord may have against Tenant
for anticipatory breach of this Lease. If, prior to the commencement of the term
of this Lease, Tenant notifies Landlord of, or otherwise unequivocally
demonstrates, Tenant's intention to repudiate this Lease, Landlord may, at its
option, consider this anticipatory repudiation as a breach of this Lease, in
which event Landlord may retain all rent paid upon execution of the Lease and
the security deposit, if any, as termination damages of Landlord incurred as a
result of such repudiation. In addition, Tenant shall pay in full for all tenant
improvements constructed or installed within the Demised Premises to the date of
the breach, and shall pay for all materials ordered at Tenant's request for the
Demised Premises.
 
21.    TENANT HOLDING OVER

In the event the Tenant shall hold over after the expiration of the term of this
Lease or any renewal thereof, then commencing on the first day of the month
following expiration of the term hereof and on the first day of each month
during Tenant's period of hold-over occupancy, Tenant shall pay to Landlord one
hundred and twenty-five percent (125%) of the monthly installment of rent then
in effect for the month immediately prior to the expiration of the term hereof
and one hundred and twenty-five percent (125%) of the monthly amount of any
additional rent payable by Tenant pursuant to the terms of this Lease.


22

--------------------------------------------------------------------------------


 
22.    HAZARDOUS SUBSTANCES

Tenant covenants and agrees that Tenant shall not (either with or without
negligence) cause or permit the escape, disposal or release of any biologically
or chemically active or other hazardous substances, (as defined below) or
materials on or about the Demised Premises or Building. Tenant shall not allow
the storage, use or disposal of such hazardous substances or materials in any
manner not sanctioned by law or by the highest standards prevailing in the
industry for the storage and use of such hazardous substances or materials, nor
allow to be brought into the Demised Premises or Building any such hazardous
materials or substances except to use in the ordinary course of Tenant's
business, and then only after written notice is given to Landlord of the
identity of such hazardous substances or materials. Without limitation,
hazardous substances and materials shall include those described in the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended, 42 U.S.C. Section 9601 et seq., the Resource Conservation and Recovery
Act, as amended 42 U.S.C. Section 6901 et seq., any applicable state or local
laws, ordinances, ordinances or regulations, and the regulations adopted under
these acts. If any lender or governmental agency shall ever require testing to
ascertain whether or not there has been any release of hazardous materials or
substances due to acts or omissions of Tenant, then the costs thereof shall be
reimbursed by Tenant to Landlord upon demand as additional charges if such
requirement applies to the Demised Premises or Building. In addition, Tenant
shall execute affidavits, representations and the like from time to time at
Landlord's request concerning Tenant's best knowledge and belief regarding the
presence of hazardous substances or materials on the Demised Premises. In all
events, Tenant shall indemnify and hold Landlord harmless from and against any
and all claims, costs and liabilities, including without limitation reasonable
attorney's fees and costs incurred as a result of a release or threatened
release or hazardous materials or substances on the Demised Premises or Building
occurring while Tenant is in possession, or if caused by Tenant or persons
acting under Tenant. The within covenants shall survive the expiration or
earlier termination of the lease term.
 
23.    ATTORNMENT AND CURE RIGHTS

This Lease is subject and subordinate to the first mortgage and/or deed of trust
which may now or hereafter affect this Lease or the Building of which the
Demised Premises form a part or the land on which the Building is erected, and
to all renewals, modifications, consolidations, replacements and extensions
thereof. In confirmation of such subordination, Tenant shall, within ten (10)
business days after request therefore, execute any commercially reasonable
certificate that the Landlord or Landlord's lender may request and which does
not modify or amend this Lease. Tenant agrees that in the event any proceeding
is brought for the foreclosure of any mortgage encumbering the Building, Tenant
shall attorn to the purchaser at such foreclosure sale and shall recognize such
purchaser as the Landlord under this Lease, and Tenant waives the provisions of
any statute or rule of law, now or hereafter in effect, which may give or
purport to give Tenant any right to terminate or otherwise adversely affect this
Lease and the obligations of Tenant hereunder in the event any such foreclosure
proceeding is prosecuted or completed provided that the Purchaser at any such
foreclosure sale shall recognize this Lease and the rights of Tenant hereunder
as long as Tenant is not in default in the performance of any of the terms and
provisions on Tenant's part to be kept and performed under this Lease. Tenant
agrees that upon such attornment, such purchaser shall not be (1) bound by any
payment of annual base rent or additional rent for more than one (1) month in
advance, except prepayments in the nature of security for the performance by
Tenant of its obligations under this Lease but only to the extent such
prepayments have been delivered to such purchaser, (2) bound by any subsequent
amendment of this Lease made without the consent of the lender providing
permanent financing for the Building, (3) liable for damages for any act or
omission of any prior landlord, or (4) subject to any offsets or defenses which
Tenant might have against any prior landlord, provided, however, that after
succeeding to Landlord's interest under this Lease, such purchaser shall perform
in accordance with the terms of this Lease all obligations of Landlord arising
after the date such purchaser acquires title to the Building. Upon request by
such purchaser, Tenant shall execute and deliver an instrument or instruments
confirming its attornment.


23

--------------------------------------------------------------------------------


 
Contemporaneous with the execution of this Lease, Tenant shall execute the
Subordination, Non-Disturbance and Attornment Agreement (the “SNDA”) attached
hereto as Exhibit G. Upon receipt of said fully executed SNDA, Landlord shall
forward the Agreement to Lender, as that term is defined in the SNDA, for
execution by Lender.

 
24.    MORTGAGEE REQUIREMENTS

Tenant shall, at its expense, comply with all reasonable requirements and
notices of any financial institution(s) providing funds for the permanent
financing or refinancing of the Building, respecting all matters of occupancy,
use, condition or maintenance of the Demised Premises provided the same shall
not unreasonably interfere with the conduct of Tenant's business nor materially
limit or affect the rights of the parties under this Lease. In addition,
notwithstanding acceptance and execution of this Lease by the parties hereto, it
is understood and agreed that the terms hereof shall be automatically deemed
modified, if so required, for the purpose of complying with or fulfilling the
reasonable requirements of any lender secured by a mortgage or deed of trust
which may now or hereafter be placed or secured upon the Building by any
financial institution providing funds for the permanent financing or refinancing
of the Building, provided, however, that such modifications shall not be in
material derogation or diminution of any of the rights of the parties hereunder,
nor materially increase any of the obligations or liabilities of the parties
hereunder. In the event any lender requires commercially reasonable changes to
this Lease as described above, Landlord may submit to Tenant a written amendment
to this Lease incorporating such changes and, if such amendment does not
interfere with the conduct of Tenant’s business or materially limit or affect
Tenant’s rights and privileges hereunder, Tenant hereby covenants and agrees to
execute, acknowledge and deliver such amendment to Landlord within ten (10)
business days after Tenant’s receipt thereof.


24

--------------------------------------------------------------------------------


 
25.    ESTOPPEL CERTIFICATES

Tenant shall, without charge, at any time, and from time to time, within ten
(10) business days after receipt of request therefore by Landlord, execute,
acknowledge and deliver to Landlord, any mortgagee, assignee of a mortgagee, or
any purchaser of the Building or any other person designated by Landlord, as of
the date of such Estoppel Certificate, the following: (1) whether or not Tenant
is in possession of the Demised Premises; (2) whether or not this Lease is
unmodified and in full force and effect (or if there has been a modification,
that the Lease is in full force and effect (or if there has been a modification,
that the Lease is in full force and effect as modified and setting forth such
modification); (3) whether or not there are then existing any set-offs or
defenses against the enforcement of any right hereunder (and, if so, specifying
the same in detail); (4) the dates, if any, to which any rent or no other
charges have been paid in advance; (5) that Tenant has no knowledge of any other
such uncured defaults on the part of Landlord's obligations under this Lease (or
if Tenant has knowledge, specifying the same in detail); (6) that Tenant has no
knowledge of any event having occurred that authorizes the termination of this
Lease by Tenant (or if Tenant has such knowledge, specifying the same in
detail); and (7) the address to which notices to Tenant should be sent. Any such
statement delivered pursuant hereto may be relied upon by Landlord or any
prospective purchaser or mortgagee of the Building or any part thereof or estate
therein. Tenant acknowledges that time is of the essence to the delivery of such
statements by Tenant and that Tenant's failure or refusal to do so may result in
substantial damages to Landlord resulting from, for example, delays suffered by
Landlord in obtaining financing or refinancing secured by the Building. Tenant
shall be liable for all such damages suffered by Landlord as a direct result of
Tenant’s failure or refusal. In addition, if after thirty days from written
notice requesting such estoppel certificate, Tenant's failure or refusal to
deliver such certificates within the time period aforesaid shall be conclusive
evidence as against Tenant (i) that this Lease is in full force and effect,
without modification except as may be represented by Landlord, (ii) that there
are no uncured defaults in Landlord's performance of obligations hereunder, and
(iii) that not more than one month's installment of Minimum Annual Rent has been
paid in advance of the due date.



26.
LANDLORD'S INABILITY TO PERFORM

This Lease and the obligations of Tenant to pay rent and perform all of the
provisions on the part of Tenant to be performed hereunder shall in no way be
affected, impaired, or excused because Landlord, due to unavoidable delays, (1)
is unable to fulfill any of its obligations under this Lease; (2) is unable to
supply or is delayed in supplying any service expressly or implied to be
supplied; (3) is unable to make or is delayed in making any repairs,
replacements, additions, alterations or decorations; or (4) is unable to supply
or is delayed in supplying any improvements, equipment or fixtures. Landlord
shall be under no obligation to pay overtime labor rates.



27.    TRANSFER BY LANDLORD

Landlord may freely sell, assign, or otherwise transfer all or any portion of
its interest under this Lease or in the Demised Premises or the Building, and in
the event of any such sale, assignment or other transfer, the party originally
executing this Lease as Landlord, and any successor or affiliate of such party,
shall, without further agreement between Landlord and Tenant or between Landlord
and/or Tenant and the person or entity who is the purchaser, assignee or other
transferee of Landlord, be relieved of any and all of its obligations under this
Lease, and Tenant shall thereafter be bound to such purchaser, assignee or other
transferee, as the case may be, with the same effect as though the latter had
been the original Landlord hereunder provided any such assignee, purchaser or
transferee has assumed the obligations of Landlord hereunder.


25

--------------------------------------------------------------------------------


 
28.    WAIVER

If under the provisions hereof Landlord shall institute proceedings and a
compromise or settlement thereof shall be made, the same shall not constitute a
waiver of any covenant herein contained nor of any of Landlord's rights
hereunder. No waiver of any breach of any covenant, condition, term or agreement
herein contained shall operate as a waiver of the covenant, condition, term or
agreement itself or of any subsequent breach thereof. No provision of this Lease
shall be deemed to have been waived by Landlord unless such waiver shall be in
writing signed by Landlord. No payment by Tenant or receipt by Landlord of a
lesser amount than the monthly installment of rent herein stipulated shall be
deemed to be other than on account of the earliest stipulated rent nor shall any
endorsement or statement on any check or any letter accompanying any check or
payment as rent be deemed an accord and satisfaction, and the Landlord may
accept such check or payment without prejudice to the Landlord's right to
recover the balance of such rent or pursue any other remedy in this Lease
provided. No reentry by Landlord, and no acceptance by Landlord of keys from
Tenant, shall be considered an acceptance of a surrender of this Lease.
 
29.    ATTORNEY’S FEES.

If any person not a party to this Lease shall institute an action against Tenant
in which Landlord shall be made a party, Tenant shall indemnify and save
Landlord harmless from all liability by reason thereof, including reasonable
attorneys’ fees, and all reasonable and necessary costs incurred by Landlord in
such action to the extent not attributable to the negligence of Landlord. If any
action shall be brought by Landlord to recover any rental under this Lease, or
for or on account of any breach of or to enforce or interpret any of the terms,
covenants or conditions of this Lease, or for the recovery of possession of the
Demised Premises, Landlord shall be entitled to recover from Tenant, as a part
of Landlords’ costs, a reasonable attorney fee, the amount of which shall be
fixed by the court and shall be made a part of any judgment in favor of
Landlord, and court costs. If any action is commenced by either party against
the other, the prevailing party will be reimbursed for all reasonable attorneys’
fees and associated costs by the other party.
 
30.    GENERAL PROVISIONS

30.1    Definition of "Landlord".    As used herein, the term "Landlord" shall
mean the entity herein named as such, and its successors and assigns, each of
whom shall have the same rights, remedies, powers, authorities and privileges as
it would have had, had it originally signed this Lease as the Landlord. No
person holding the Landlord's interest hereunder (whether or not such person is
named as "Landlord" herein) shall have any liability hereunder after such person
ceases to hold such interest, except for any such liability accruing while such
person holds such interest. Neither the Landlord nor any principal of the
Landlord, whether disclosed or undisclosed, shall have any personal liability
under any provision of this Lease. If the Landlord defaults in the performance
of any of its obligations hereunder or otherwise, the Tenant shall look solely
to the Landlord's equity, interest and rights in the Building for satisfaction
of the Tenant's remedies on account thereof.


26

--------------------------------------------------------------------------------


 
30.2    Definition of "Tenant". As used herein, the term "Tenant" shall mean
each person hereinabove named as such and such person's heirs, personal
representatives, successors and assigns, each of whom shall have the same
obligations, liabilities, rights and privileges as it would have possessed had
it originally executed this Lease as the Tenant; provided, that no such right or
privilege shall inure to the benefit of any subtenant or assignee of the Tenant,
immediate or remote, unless the assignment to such assignee or the sublease with
such subtenant is made in accordance with the provisions of Paragraph 8, hereof.
In the event that two or more individuals, corporations, partnerships or other
business associations (or any combination of two or more thereof) shall sign
this Lease as Tenant or guarantee this Lease as Guarantors, the liability of
each such individual, corporation, partnership or other business association to
pay rent and perform all other obligations hereunder shall be deemed to be joint
and several. In like manner, in the event that the Tenant named in this Lease
shall be a partnership or other business association, the members of which are
by virtue of statute or general law subject to personal liability, then, and in
that event, the liability of each such member shall be deemed to be joint and
several. Notwithstanding any other provisions hereof, or of any rule or
provision of law, the failure or refusal by Landlord to proceed, in the event of
a breach or default by Tenant, against all the individuals, corporations,
partnerships or other business associations comprising the Tenant (or any
combination of two or more thereof) or against Tenant or against one or more of
the Guarantors, if any, hereof shall not be deemed to be a release or waiver of
any rights which Landlord may possess against such other individuals,
corporations, partnerships, or associations not so proceeded against, nor shall
it not be deemed to be a release or waiver of any rights which Landlord may
possess against such other individuals, corporations, partnerships, or
associations not so proceeded against, nor shall the granting by Landlord of a
release of, or execution of a covenant not to sue anyone or more of the
individuals, corporations, partnerships, or other business associations
comprising the Tenant (or any combination of two or more thereof) or the
Guarantors, if any, constitute a release or waiver, in whole or in part, of any
rights which Landlord may possess against such other individuals, corporations,
partnerships, or associations not so released or granted a covenant not to sue.
In the event the Tenant or any guarantor of the Tenant's obligations hereunder,
whether pursuant to a Guaranty attached hereto or otherwise, (herein called
"Guarantor") is a corporation or partnership, the persons executing this Lease
on behalf of the Tenant and/or such Guarantor(s), as the case may be, hereby
represent and warrant that: the Tenant and/or such Guarantor(s), as the case may
be, is a duly constituted corporation or partnership qualified to do business in
the State of Missouri; all of Tenant's and/or said Guarantor's franchise and
corporate taxes have been paid to date; that Tenant and/or such Guarantor(s), as
the case may be, is otherwise in good standing in the State of its
incorporation; and that such persons are duly authorized to execute and deliver
this Lease on behalf of Tenant.


30.3    No Partnership.    Nothing contained in this Lease shall be deemed or
construed to create a partnership or joint venture of or between Landlord and
Tenant, or to create any other relationship between the parties hereto other
than that of Landlord and Tenant.


30.4    No Representation.    Neither Landlord nor any agent or employee of
Landlord has made any representation or promise with respect to the Demised
Premises or the Building except as herein expressly set forth, and no rights,
privileges, easements or licenses are acquired by Tenant except as herein set
forth.


30.5    Brokers.    Landlord and Tenant each represents and warrants to the
other that, except as set forth herein, neither of them has employed or dealt
with any broker, agent or finder in carrying on the negotiations relating to
this Lease. Landlord shall pay to Tenant’s broker, Sansone Group, under the
direction and along with Transwestern Commercial Services, a commission per a
separate brokerage agreement between Landlord and Sansone Group and Transwestern
Commercial Services. Landlord shall also pay to Landlord’s broker, The Koman
Group, L.L.C., a commission per a separate brokerage agreement between Landlord
and The Koman Group, L.L.C. Tenant and Landlord shall mutually indemnify and
hold each other harmless from and against any claim or claims for brokerage or
other commissions asserted by any broker, agent or finder engaged by either
party, other than Sansone Group, Transwestern Commercial Servies and The Koman
Group, L.L.C.


30.6    Invalidity of Particular Provisions.    It is the intention of the
parties hereto that if any provision of this Lease is capable of two
constructions, one of which would render the provision invalid, and the other of
which would render the provision valid, then the provision shall have the
meaning which renders it valid. If any term or provision of this Lease or the
application thereof to any person or circumstance shall, to any extent, be
invalid or unenforceable, the remaining terms and provisions of this Lease, or
the application of such terms and provisions to persons or circumstances other
than those as to which it is held invalid or unenforceable, shall not be
affected thereby, and each term and provision of this Lease shall be valid and
enforced to the fullest extent permitted by law.


30.7    Notices.    All notices required to be given hereunder by either party
to the other shall be given by personal delivery, sent by a reputable private
carrier of overnight mail or by certified or registered mail, return receipt
requested. In the event notice is given by personal delivery, notice shall be
deemed given when delivered; if notice is given by private carrier it shall be
deemed made on the day after such sending; or if by mail, it shall be deemed
given when deposited into the United States mail, postage prepaid. Notices to
the respective parties shall be to the address written below or such other
address as notified to the other parties and such notice shall be deemed to be
made on the fifth (5th) day after such mailing:
 

If to the Landlord: Cornerstone Opportunity Ventures, LLC   c/o The Koman Group
  One CityPlace Drive, Suite 540  
Creve Coeur, Missouri 63141
  Attn: William J. Koman, Jr.

              
27

--------------------------------------------------------------------------------


 

With a copy to: Paul D. Chesterton, Esq.   c/o The Koman Group   One CityPlace
Drive  
Suite 540
  Creve Coeur, Missouri 63141

 
 

If to the Tenant: Perficient, Inc.   622 Emerson Road, Suite 400   St. Louis, MO
63141  
(Attention: Dick Kalbfleish)

 
 

If to the Mortgagee:  ______________________   ______________________   
______________________   ______________________

  
Any party may, by like written notice, designate a new address to which such
notices shall be directed.



 
30.8
  Construction.

(a)    As used herein, the term "person" shall mean a natural person, a trustee,
a corporation, a partnership and any other form of legal entity; and all
references made (1) in the neuter, masculine or feminine gender shall be deemed
to have been made in all such genders, and (2) in the singular or plural number
shall be deemed to have been made, respectively, in the plural or singular
number as well.


(b)    The headings of the Paragraphs hereof are provided only for convenience
of reference, and shall not be considered in construing the contents thereof.


(c)    Time is of the essence with respect to each of Tenant's obligations under
this Lease.


(d)    Although the printed provisions of this Lease were drawn by Landlord,
this Lease shall not be construed for or against Landlord or Tenant, but this
Lease shall be interpreted in accordance with the general tenor of the language
in an effort to reach the intended result.


30.9    Governing Law.    This Lease shall be construed and enforced in
accordance with the laws of the State of Missouri, and any action or proceeding
arising hereunder shall be brought in the courts of State of Missouri. If any
such action or proceeding arises under the Constitution, laws or treaties of the
United States of America, or if there is a diversity of citizenship between the
parties hereto, so that suit may be brought in a United States District Court,
it shall be brought in the United States District Court for the Eastern District
of Missouri, Eastern Division.


28

--------------------------------------------------------------------------------


 
31.
OPTION TO RENEW LEASE

Tenant shall have the right to renew this Lease for two (2) additional five (5)
year terms upon nine (9) month’s prior written notice to Landlord. The Tenant
shall have the right to renew the lease at market rate at the notice of renewal
time, but in no event will the renewal rent be less than the initial rent.
 
32.    
RIGHT OF REFUSAL

During the term of this Lease and any renewal periods, Tenant shall have a right
of refusal to lease the approximately nine thousand six hundred fifty-four
(9,654) rentable square feet of space contiguous to Tenant’s space and currently
occupied by Wells Fargo Home Mortgage, Inc. (the “ROR Space”) as set forth on
Exhibit I, attached hereto and incorporated herein as the Right of First Refusal
Floor Plan. Tenant’s right of refusal shall be triggered by any one of the
following: (i) Landlord’s receipt of notice that Wells Fargo Home Mortgage, Inc.
will terminate its lease; (ii) termination of the lease between Landlord and
Wells Fargo Home Mortgage, Inc.; (iii) Landlord’s receipt of written notice that
Wells Fargo Home Mortgage, Inc. will vacate the ROR space; or (iv) Wells Fargo
Home Mortgage, Inc.’s failure to provide Landlord notice of its intention to
renew its lease within the required time period for such notice as specified in
the lease agreement between Landlord and Wells Fargo Home Mortgage, Inc.
(collectively the “ROR Trigger”). Upon Tenant’s receipt of written notice from
Landlord of the activation of the ROR Trigger, Tenant shall have ten (10) days
to accept Landlord’s offer in writing. Tenant’s failure to respond within such
ten (10) day period shall constitute a rejection of Landlord’s offer.


If Tenant accept Landlord’s offer, then promptly after receipt of such notice by
Landlord, the parties shall execute an amendment to this Lease incorporating the
ROR Space (the “Additional Demised Premises”) as part of the Demised Premises.
Tenant shall be deemed to occupy the Additional Demised Premises and Base Annual
Rent shall begin to accrue on the Additional Demised Premises the day after the
date Landlord substantially (i.e., excluding minor punch list items) completes
construction of all of Landlord’s Additional Demised Premises Work in accordance
with the Additional Demised Premises Work Plans and delivers possession of the
Additional Demised Premises to Tenant. The term “Landlord’s Additional Demised
Premises Work” shall mean all work set forth in the Additional Demised Premises
Work Plans. The term “Additional Demised Premises Work Plans” shall mean those
plans and specifications for the work to be performed in the Additional Demised
Premises prepared by Landlord and approved in writing by Tenant.


Landlord and Tenant shall use all reasonable efforts to agree upon the terms of
a lease for the Additional Demised Premises; provided, however, that the term of
occupancy for the Additional Demised Premises and the Demised Premises shall be
no less than five years from the date Tenant occupies the Additional Demised
Premises. Further, Landlord and Tenant shall use all reasonable efforts to agree
upon the Additional Demised Premises Work Plans. If Landlord and Tenant have not
agreed upon the terms of a lease for the Additional Demised Premises (including
the Additional Demised Premises Work Plans), within the earlier of (a) thirty
(30) days after the date Tenant elects to lease the Additional Demised Premises
or (b) the date that the ROR Space could be occupied by another Tenant, then
either party may terminate the right of refusal upon the delivery of written
notice to the other party.


29

--------------------------------------------------------------------------------


 
33.    RIGHT TO RELOCATE

If Tenant occupies less than 7,500 rentable square feet of space, Landlord shall
have the right, upon thirty (30) days’ advance written notice to Tenant, to
immediately relocate Tenant to space in any other building located on the
CityPlace Campus (excluding the Oaks Building) that is comparable is size and
finish to Tenant’s current space, at no additional cost to Tenant (even if the
space is larger); provided that if the space is smaller, Tenant’s Base Annual
Rent shall be abated at the applicable Base Annual Rent rate set forth in
Section 3.1, above. If Landlord exercises this right, Landlord shall bear all
reasonable relocation costs and expense incurred to move Tenant to the new
space.
 
34.    RESOLUTION OF DISPUTES
Landlord and Tenant will use their best efforts to resolve any disputes between
them with respect to their respective obligations and the completion of the
Landlord’s Work and Tenant’s Work as efficiently and as cost-effectively as
possible.


At all relevant times, Landlord and Tenant will make bona fide and good faith
efforts to resolve all disputes by amicable negotiations; and ensure their
representatives will meet, negotiate in good faith and try to resolve each
dispute without litigation.


If a dispute cannot be resolved through amicable negotiations, Landlord and
Tenant will promptly participate in mediation with a mutually acceptable
mediator.


The parties will share the cost of the mediator equally and bear their own costs
with respect to the mediation.



35.    ENTIRE AGREEMENT

This Lease together with all Exhibits attached hereto contains and embodies the
entire agreement of the parties hereto, and no representations, inducements or
agreements, oral or otherwise, between the parties not contained and embodied in
this Lease shall be of any force or effect, and this Lease may not be modified,
changed or terminated in whole or in part in any manner other than by an
agreement in writing signed by all parties hereto. All of Tenant's duties and
obligations hereunder, including but not limited to Tenant's duties and
obligations to pay base rent, additional rent and the costs, expenses, damages
and liabilities incurred by Landlord for which Tenant is liable, shall survive
the expiration or termination of this Lease for any reason whatsoever.
 
36.    NO OPTION
The submission of this Lease for examination or consideration by Tenant or
discussion between Tenant and Landlord does not constitute a reservation of or
option for the Demised Premises or any other space in the Building, and this
Lease shall be and become effective as Lease and agreement only upon legal
execution, acknowledgment and delivery hereof by Landlord and Tenant.


30

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the undersigned have caused this Lease to be signed and
sealed as of the day and year first above written.



  LANDLORD:   CORNERSTONE OPPORTUNITY VENTURES,  LLC  
 
  By: /s/ William J. Koman, Jr.  
William J. Koman, Jr.
  Managing Member    

 
 

      STATE OF MISSOURI   )                                              ) ss  
COUNTY OF ST. LOUIS 
)  

 
Personally appeared before me the undersigned, a Notary Public in and for said
County and State, William J. Koman, Jr., known to me to be the Managing Member
of Cornerstone Opportunity Ventures, LLC, the entity which executed the
foregoing document who acknowledged that he did sign the foregoing instrument
for and on behalf of said entity, being there unto duly authorized; that the
same is his free act and deed as such Manager and the free act and deed of said
entity.






IN TESTIMONY WHEREOF, I have hereunto set my hand and official seal this 21st
day of December, 2005.

 
 
My Commission expires:     /s/ Janet King
10/3/08                    Notary Public


31

--------------------------------------------------------------------------------


 

  TENANT:  
PERFICIENT, INC.
          By: /s/Dick Kalbfleish   Printed Name: Dick Kalbfleish   Title: Vice
President - Finance & Administration

 
 

STATE OF MISSOURI          
)
    ) ss  
COUNTY OF ST. LOUIS 
)  

 
Personally appeared before me the undersigned, a Notary Public in and for said
County and State, Dick Kalbfleish known to me to be the Vice President - Finance
& Administration of Perficient, Inc. the entity which executed the foregoing
document who acknowledged that he did sign the foregoing instrument for and on
behalf of said entity, being there unto duly authorized; that the same is his
free act and deed as such officer and the free act and deed of said entity.






IN TESTIMONY WHEREOF, I have hereunto set my hand and official seal this 19 day
of December, 2005.


My Commission expires:     /s/ Kelly L. Brosnan
3/24/08                    Notary Public

 
32

--------------------------------------------------------------------------------

